Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2016/0098100) in view of Davenport (2004/0263477) and Dawson (2006/0139327).

With regard to claim 15, Chang discloses a method, comprising:

	at least one of:
	(a) in response to detecting a force against a top surface of the cylindrical mouse, determine that the mouse is in a mouse mode of operation and perform at least one of: (i) identifying a primary click if the force is equal to or greater than a first threshold and smaller than a second threshold; or (11) identifying a secondary click if the force is equal to or greater than the second threshold; and
	(b) in response to detecting radial movement of the cylindrical casing with respect to the top surface ([0041] “… the optical mini-mouse 6 … includes a plurality of 
	The office finds no specific disclosure in Chang wherein the mouse has a cylindrical casing or wherein the radial movement is detected using a gyrometer sensor.  Davenport discloses the mouse has a cylindrical casing (Figures 11 through 13 and [0088] “With regard to FIGS. 11-13, an integrated embodiment of the invention is shown in the form of a cylindrical mouse input device 51”).
	The office finds combining Chang and Davenport would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Chang discloses a mouse, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Davenport also discloses a mouse, a "comparable" device, which has been improved by having a cylindrical mouse casing.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Davenport's known technique of having a cylindrical mouse casing in the same way in Chang.  The office 
	The office finds no specific disclosure in the combination of Chang and Davenport wherein the radial movement is detected using a gyrometer sensor.  Dawson discloses the radial movement is detected using a gyrometer sensor (Claim 50 “The mouse of claim 48, wherein said motion detector comprises one or more gyrometers”). 
   	The office finds combining Chang, Davenport and Dawson would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chang and Davenport discloses a mouse, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Dawson also discloses a mouse, a "comparable" device, which has been improved by detecting radial movement using a gyrometer sensor.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Dawson's known technique of detecting radial movement using a gyrometer sensor in the same way in the combination of Chang and Davenport.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Chang, Davenport and Dawson, the combination would, therefore, yield predictable results.

With regard to claim 16, Chang discloses the top surface comprises a touch-sensitive, round dish configured to accommodate a single human finger ([0006] “In order to allow the mouse device to be carried easily, the industry has proposed a mini-mouse as shown in FIG. 1B. This kind of mini-mouse has a width smaller than 4 cm in order to be operated by a single finger thereon”). 

With regard to claim 17, Chang discloses the mouse identifies the primary click if the force is equal to or greater than the first threshold at a first instant and smaller than the first threshold at a second instant, without reaching the second threshold between the first and second instants ([0051] “… the finger detection module 13 may detect the finger click (e.g. single click, double click or multiple click)” wherein the office considers Chang’s finger’s downward motion of the first tap of the double click as corresponding with the force being equal to or greater than the first threshold at the instant of the downward finger motion, considers Chang’s upward motion of the finger at the release of the first click as corresponding with the force being smaller than the first threshold at the second instant and considers the second click occurring after the second instant).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang, Davenport and Dawson in view of Westerman (2010/0117963).  

With regard to claim 18, the office finds no specific disclosure in the combination of Chang, Davenport and Dawson wherein the mouse identifies the primary click as a click-and-drag command if a movement sensor coupled to the controller detects, between the first and second instants, movement equal to or greater than a threshold.  Westerman discloses the mouse identifies the primary click as a click-and-drag command if a movement sensor coupled to the controller detects, between the first and second instants, movement equal to or greater than a threshold ([0031] “A swipe gesture can be generated that involves all three fingers or a subset thereof, as in FIGS. 2a and 2b, performing lateral motions on a mouse surface to cause the computing system to execute a swipe operation (322)”).
	The office finds combining Chang, Davenport, Dawson and Westerman would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chang, Davenport and Dawson discloses a touch sensor, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Westerman also discloses a touch sensor, a "comparable" device, which has been improved by including the mouse identifying the primary click as a click-and-drag command if a movement sensor coupled to the controller detects, between the first and second instants, movement equal to or greater than a threshold.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Westerman's known technique of .


Claims 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang, Davenport and Dawson and in view of Pant (2019/0332392).  

With regard to claim 19, the office finds no specific disclosure in the combination of Chang, Davenport and Dawson wherein the primary click conveys a selection of a Graphical User Interface (GUI) item rendered by an Information Handling System (IHS) via a display.  Pant discloses the primary click conveys a selection of a Graphical User Interface (GUI) item rendered by an Information Handling System (IHS) via a display ([0045] “In one embodiment, the boot service may display a text command on a display screen of the IHS asking the user to enter some form of input via an input device of the IHS, such as a keyboard, touch screen, touch pad, microphone, biometric scanner, etc. In some cases, the requested input may be as simple as a key press on a keyboard or touch screen, a click/scroll on a mouse …”).  


With regard to claim 20, the office finds no specific disclosure in the combination of Chang, Davenport and Dawson wherein the secondary click invokes a menu associated with a Graphical User Interface (GUI) item rendered by an Information Handling System via a display.  Pant discloses the secondary click invokes a menu 
	The office finds combining Chang, Davenport and Dawson and Pant would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chang, Davenport and Dawson discloses a mouse, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Pant also discloses a mouse, a "comparable" device, which has been improved by the secondary click invoking a menu associated with a Graphical User Interface (GUI) item rendered by an Information Handling System via a display.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Pant's known technique of the secondary click invoking a menu associated with a Graphical User Interface (GUI) item rendered by an Information Handling System via a display in the same way in the combination of Chang Davenport and Dawson.  The office finally finds that because the .


Allowable Subject Matter
Claims 1 through 9, 11 through 14 and 21 recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 9 recite allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest calibrate the mouse using lateral sensors on the casing to determine a position of a finger on the top surface of the mouse.  

Claims 2 through 8, 11 through 14 and 21 recite allowable subject matter because they are claims dependent upon independent claims 1 and 9.  


Response to Arguments
Applicant's arguments with respect to claims 1 through 9 and 11 through 21 have been considered but are directed toward newly amended claims and are believed to be answered by and are therefore moot in view of the new ground(s) of rejection presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622